As filed with the Securities and Exchange Commission on June 8, 2010 Registration No. 333-165440 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to Form S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BCAP LLC (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 20-3375999 (I.R.S. Employer Identification No.) 745 Seventh Avenue New York, New York10019 (212) 412-4000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) The Corporation Trust Company 1209 Orange Street Wilmington, Delaware19801 (302) 658-7581 (Name, address, including zip code and telephone number, including area code, of agent for service) Copies to: Edward E. Gainor, Esq. Bingham McCutchen LLP 2treet, N.W. Washington, D.C. 20006 (202) 373-6737 Ian W. Sterling, Esq. Barclays Capital Inc. 745 Seventh Avenue, 20th Floor New York, New York 10019 (212) 412-2783 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to Be Registered(1) Proposed Maximum Offering Price Per Unit(2) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee(1)(3) Mortgage-Backed Certificates, Mortgage Pass-Through Certificates, Mortgage-Backed Notes, Asset-Backed Certificates and Asset-Backed Notes 100% (1)The Registrant previously filed a Registration Statement on Form S-3 (Registration No. 333-140720) (the “Prior Registration Statement”) with the Securities and Exchange Commission (the “Commission”) that became effective on March 14, 2007.Pursuant to the Prior Registration Statement, there is $16,949,652,054.80 of unsold amount of securities thereunder.A filing fee of $520,354.32 was paid in connection with such unsold securities.Pursuant to Rule 415(a)(6) of the Commission’s Rules and Regulations under the Securities Act of 1933, as amended, the unsold securities under the Prior Registration Statement are included in this Registration Statement. (2)Estimated solely for the purpose of calculating the registration fee. (3)Calculated pursuant to Rule 457(o) under the Securities Act of 1933, as amended. (4)$71.30 previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This Registration Statement contains a combined prospectus consisting of a base prospectus and two forms of prospectus supplement.The base prospectus, together with the first form of prospectus supplement, may be used in offering a series of certificates, and the base prospectus, together with the second form of prospectus supplement, may be used in offering a series of notes, in each case backed by loans secured primarily by mortgages or deeds of trust on residential properties and security interests in manufactured homes.Each form of prospectus supplement is intended to be illustrative of the type of disclosure that might be presented for a series of certificates or notes, but is not meant to be, and necessarily cannot be, exhaustive of all possible features that might exist in a particular series, and may not be indicative of disclosure for any particular series. These forms assume the possibility of credit enhancement in the form of subordination, excess interest and overcollateralization, but as described in the base prospectus, the types of credit support may vary from series to series. PROSPECTUS [ ], 20[ ] The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. BCAP LLC Depositor Asset-Backed Securities (Issuable in Series by Separate Issuing Entities) BCAP LLC from time to time will offer asset-backed pass-through certificates or asset-backed notes. We will offer the certificates or notes through this prospectus and a separate prospectus supplement for each series. For each series we will establish a trust, the assets of which will consist primarily of: · a segregated pool of various types of single-family and multifamily residential mortgage loans, home equity loans and home improvement contracts, cooperative apartment loans or manufactured housing conditional sales contracts and installment loan agreements or beneficial interests in them; or · mortgage pass-through securities issued or guaranteed by the Government National Mortgage Association, the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation; or · mortgage-backed or asset-backed securities that are not issued or guaranteed by the Government National Mortgage Association, the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation. The certificates of a series will evidence beneficial ownership interests in the trust fund. The notes of a series will evidence indebtedness of the trust, secured by the assets of the trust fund. The certificates or notes of a series may be divided into two or more classes which may have different interest rates and which may receive principal payments in differing proportions and at different times, and may be backed by separate subpools of assets. In addition, the rights of certain holders of classes of securities may be subordinate to the rights of holders of other classes to receive principal and interest. You should consider carefully the risk factors beginning on page 17 of this prospectus and in the related prospectus supplement. The securities will not represent obligations of BCAP LLC or any of its affiliates. Neither the depositor nor any of the depositors affiliates, will insure or guarantee distributions on the securities of any series. No governmental agency will insure the securities or the collateral securing the securities. You should consult with your own advisors to determine if the offered securities are appropriate investments for you and to determine the applicable legal, tax, regulatory and accounting treatment of the offered securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. No secondary market will exist for a series of certificates or notes prior to its offering. We cannot assure you that a secondary market will develop for the certificates or notes, as applicable, of any series, or, if it does develop, that it will continue. Barclays Capital We may offer the certificates or notes, as applicable, through one or more different methods, including offerings through underwriters, as more fully described under  Plans of Distribution  in this prospectus and in the related prospectus supplement. Our affiliates may from time to time act as agents or underwriters in connection with the sale of the offered certificates or notes, as applicable. We or our affiliates may retain or hold for sale, from time to time, one or more classes of a series of certificates or notes, as applicable. We may offer certain classes of the certificates or notes, as applicable, if so specified in the related prospectus supplement, in one or more transactions exempt from the registration requirements of the Securities Act of 1933, as amended. Such offerings will not be made pursuant to this prospectus or the related registration statement. This prospectus may not be used to consummate sales of the offered certificates or notes, as applicable, unless accompanied by a prospectus supplement. -2- TABLE OF CONTENTS Page SUMMARY OF TERMS 7 RISK FACTORS 17 The Securities May Not Be a Suitable Investment for You 17 Assets of Trust Fund Are Limited 17 Credit Enhancement Is Limited in Amount and Coverage 18 Yield is Sensitive to Rate of Principal Prepayment 18 Borrower May Be Unable to Make Balloon Payment 25 Nature of Mortgages Could Adversely Affect Value of Properties 26 High Loan-to-Value Ratios Increase Risk of Loss 28 Violations of Environmental Laws May Reduce Recoveries on Properties 28 Violations of Federal Laws May Adversely Affect Ability to Collect on Loans 28 Ratings of the Securities are Limited and May be Withdrawn or Lowered 29 Adverse Conditions in the Residential Real Estate Markets May Result in a Decline in Property Values 31 The Master Servicer or any Servicer May Have Certain Conflicts of Interest 31 Book-Entry System for Certain Classes May Decrease Liquidity and Delay Payment 31 Risks Related to Exchangeable Securities 32 Your Yield May Be Subject to Any Negative Amortization on the Related Mortgage Loans 32 Bankruptcy of the Depositor or a Sponsor May Delay or Reduce Collections on Loans 33 Bankruptcy of the Master Servicer May Adversely Impact Servicing and May Delay or Reduce Payments to You 34 Loan Sellers and Servicers May be Subject to Litigation, Governmental Proceedings or Other Adverse Conditions 34 Unsecured Home Improvement Contracts May Experience Relatively Higher Losses 35 Changes in the Accounting Rules May Affect You 35 Mortgage Loans Underwritten as Non-Conforming Credits May Experience Relatively Higher Losses 35 Assets of the Trust Fund May Include Delinquent and Sub-Performing Residential Loans 36 Value of Collateral Securing Cooperative Loans May Diminish in Value 36 Changes in the Market Value of Properties May Adversely Affect Payments on the Securities 37 Servicing Fee May be Insufficient to Engage Replacement Master Servicers or Servicers 37 Limited Liquidity of Securities May Adversely Affect the Market Value of Your Securities 37 Combination or Layering of Multiple Risk Factors May Significantly Increase Your Risk of Loss 38 DEFINED TERMS 38 THE TRUST FUNDS 38 Residential Loans 39 Agency Securities 49 Stripped Agency Securities 54 Additional Information Concerning the Trust Funds 55 USE OF PROCEEDS 57 YIELD CONSIDERATIONS 57 MATURITY AND PREPAYMENT CONSIDERATIONS 59 THE DEPOSITOR 61 THE SPONSOR 62 RESIDENTIAL LOANS 63 Underwriting Standards 63 Representations by Unaffiliated Sellers; Repurchases 63 Sub-Servicing 64 DESCRIPTION OF THE SECURITIES 64 General 64 Assignment of Assets of the Trust Fund 66 -3- Deposits to the Trust Account 69 Pre-Funding Account 70 Payments on Residential Loans 70 Payments on Agency Securities 71 Distributions 71 Principal and Interest on the Securities 73 Available Distribution Amount 74 Subordination 75 Advances 77 Statements to Holders of Securities 78 Exchangeable Securities 79 Book-Entry Registration of Securities 82 Collection and Other Servicing Procedures 86 Realization on Defaulted Residential Loans 87 Retained Interest, Administration Compensation and Payment of Expenses 88 Evidence as to Compliance 89 Certain Matters Regarding the Master Servicer, the Depositor and the Trustee 90 Deficiency Events 93 Events of Default 94 Amendment 98 Termination 99 Voting Rights 99 DESCRIPTION OF PRIMARY INSURANCE COVERAGE 99 Primary Credit Insurance Policies FHA Insurance and VA Guarantees Primary Hazard Insurance Policies DESCRIPTION OF CREDIT SUPPORT Pool Insurance Policies Special Hazard Insurance Policies Bankruptcy Bonds Reserve Funds Cross-Support Provisions Letter of Credit Insurance Policies and Surety Bonds Excess Spread Overcollateralization Derivative Products CERTAIN LEGAL ASPECTS OF RESIDENTIAL LOANS General Mortgage Loans Cooperative Loans Tax Aspects of Cooperative Ownership Manufactured Housing Contracts Other Than Land Contracts Foreclosure on Mortgages Foreclosure on Cooperative Shares Impact of Protecting Tenants at Foreclosure Act Repossession with respect to Manufactured Housing Contracts that are not Land Contracts Rights of Redemption with respect to Residential Properties Notice of Sale; Redemption Rights with respect to Manufactured Homes Anti-Deficiency Legislation, Bankruptcy Laws and Other Limitations on Lenders Junior Mortgages Consumer Protection Laws High Cost Loans and Predatory Lending Laws Enforceability of Certain Provisions Prepayment Charges and Prepayments Subordinate Financing Applicability of Usury Laws Alternative Mortgage Instruments Environmental Legislation Servicemembers Civil Relief Act and the California Military and Veterans Code Forfeiture for Drug, RICO and Money Laundering Violations Housing and Economic Recovery Act of 2008 Helping Families Save Their Homes Act of 2009 Home Affordable Modification Program HOPE for Homeowners Act of 2008 FEDERAL INCOME TAX CONSEQUENCES General REMICs General Taxation of Owners of Regular Securities Taxation of Owners of Residual Securities Taxes That May Be Imposed on the REMIC Pool Liquidation of the REMIC Pool Administrative Matters -4- Limitations on Deduction of Certain Expenses Taxation of Certain Foreign Investors Backup Withholding Reporting Requirements Tax Treatment of Exchangeable Securities Grantor Trust Funds Classification of Grantor Trust Funds Standard Securities Stripped Securities Reporting Requirements and Backup Withholding Partnership Trust Funds Classification of Partnership Trust Funds Characterization of Investments in Partnership Securities and Debt Securities Taxation of Holder of Debt Securities Taxation of Owners of Partnership Securities STATE AND OTHER TAX CONSEQUENCES ERISA CONSIDERATIONS LEGAL INVESTMENT PLANS OF DISTRIBUTION INCORPORATION OF CERTAIN INFORMATION BY REFERENCE LEGAL MATTERS FINANCIAL INFORMATION ADDITIONAL INFORMATION RATING GLOSSARY OF TERMS -5- Important Notice about Information Presented in this Prospectus and Each Accompanying Prospectus Supplement Two separate documents contain information about the offered certificates or notes, as applicable. These documents progressively provide more detail: this prospectus, which provides general information, some of which may not apply to a particular series of offered securities; and the accompanying prospectus supplement for a particular series, which describes the specific terms of the offered securities of that series. If the terms of the offered securities vary between this prospectus and the accompanying prospectus supplement, you should rely on the information in the prospectus supplement. You should rely only on the information contained in this prospectus and the accompanying prospectus supplement. We have not authorized anyone to provide you with information that is different from that contained in this prospectus and the related prospectus supplement. The information in this prospectus is accurate only as of the date of this prospectus. If you require additional information, the mailing address of our principal executive offices is BCAP LLC, 745 Seventh Avenue, New York, New York 10019 and the telephone number is (212)412-4000. For other means of obtaining additional information about the depositor or a series of securities, see  Incorporation of Certain Information by Reference  in this prospectus. -6- SUMMARY OF TERMS This summary highlights selected information from this prospectus. It does not contain all of the information that you need to consider in making an investment decision. Please read this entire prospectus and the accompanying prospectus supplement as well as the terms and provisions of the related agreements, including any pooling and servicing agreement, transfer and servicing agreement, indenture or trust agreement, carefully to understand all of the terms of a series of securities. Relevant Parties Sponsor The prospectus supplement for each series of securities will identify the sponsor or sponsors for the related series. If specified in the related prospectus supplement, the sponsor may be Barclays Bank PLC, a public limited company registered in England and Wales and regulated by the United Kingdoms Financial Services Authority. The registered head office of Barclays Bank PLC is located at 1 Churchill Place, London, E14 5HP and it maintains a branch office at 745 Seventh Avenue, New York, New York 10019. Depositor BCAP LLC, the depositor, is a limited liability company organized under the laws of Delaware. The principal executive office of the depositor is located at 745 Seventh Avenue, New York, New York 10019, and its telephone number is (212)412-4000. The depositor is a direct wholly owned subsidiary of Barclays Bank PLC. Master Servicer The entity or entities named as master servicer in the related prospectus supplement. As the context requires, the term master servicer as used in the prospectus will include references to the entity or entities that have the primary contractual obligation to directly service residential loans. Trustees The trustee or indenture trustee named as trustee in the related prospectus supplement. The owner trustee named as owner trustee in the related prospectus supplement. Issuing Entity The trust or other entity established by the depositor that will act as the issuer of a series of certificates or notes. Securities Description of Securities The issuing entity will offer asset-backed pass-through certificates or asset-backed notes from time to time. These securities will be offered in one or more series. Each series of securities will include one or more classes representing either a beneficial ownership interest in a trust fund, or indebtedness of a trust secured by the assets of a trust fund. The assets of a trust or trust fund will consist of a segregated pool of residential loans or agency securities, or beneficial interests in them, and certain other assets described below. -7- A series of securities may include one or more classes of securities that may be entitled to, among other things: · principal distributions, with disproportionate, nominal or no interest distributions; · interest distributions, with disproportionate, nominal or no principal distributions; · distributions only of prepayments of principal throughout the lives of the securities or during specified periods; · subordinated distributions of scheduled payments of principal, prepayments of principal, interest or any combination of these payments; · distributions only after the occurrence of events specified in the related prospectus supplement; · distributions in accordance with a schedule or formula or on the basis of collections from designated portions of the assets in the related trust fund; · interest at a fixed rate or a rate that is subject to change from time to time; or · distributions allocable to interest only after the occurrence of events specified in the related prospectus supplement and may accrue interest until these events occur. The related prospectus supplement will specify these entitlements. The timing and amounts of these distributions may vary among classes, over time. In addition, a series may include two or more classes of securities which differ as to timing, sequential order or amount of distributions of principal or interest, or both, or as to subordination. The related prospectus supplement will specify if each class of securities · has a stated principal amount; and · is entitled to distributions of interest on the security principal balance based on a specified security interest rate. Interest Interest on each class of securities for a series generally: · will accrue at the applicable security interest rate on its outstanding security principal balance; -8- · will be distributed to holders of the securities as provided in the related prospectus supplement on the related distribution date; and · may be reduced to the extent of certain delinquencies or other contingencies described in the related prospectus supplement. Distributions with respect to accrued interest on accrual securities will be identified in the related prospectus supplement. This accrued interest will not be distributed but rather will be added to the security principal balance of each series prior to the time when accrued interest becomes payable. Distributions with respect to interest on interest-only securities with no or, in certain cases, a nominal security principal balance will be made on each distribution date on the basis of a notional amount as described in this prospectus and in the related prospectus supplement. See  Yield Considerations
